PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Minnier, Randy    
Application No. 16/978,003
Filed: September 3, 2020
For: SYSTEM AND METHOD FOR PROVIDING AN INTERACTIVE VIEW OF A PROPERTY, ASSOCIATED SYSTEMS AND DOCUMENTATION RELATED THERETO
:
:
:
:	DECISION ON PETITION
:
:
:
:
:


This is a decision on the petition under the unintentional provisions of 37 CFR 1.137(a), filed June 13, 2022, to revive the above-identified application.

The petition is GRANTED.

The application became abandoned for failure to reply in a timely manner to the non-final Office action mailed, December 10, 2021, which set a shortened statutory period for reply of three (3) months. No extensions of time under the provisions of 37 CFR 1.136(a) were obtained. Accordingly, the application became abandoned on March 11, 2022. A Notice of Abandonment was mailed on June 17, 2022.

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied: (1) the reply in the form of an amendment; (2) the petition fee of $1,050; and (3) a proper statement of unintentional delay. 

This application is being referred to Technology Center Art Unit 2148 for appropriate action in the normal course of business on the reply received June 13, 2022.

Telephone inquiries concerning this decision should be directed to Ann Marie Ziegler at 
(571) 272-7151. All other inquiries concerning either the examination or status of the application should be directed to the Technology Center.



/Andrea Smith /
Andrea Smith
Lead Paralegal Specialist, Office of Petitions